
	
		II
		112th CONGRESS
		1st Session
		S. 1785
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2011
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  work opportunity tax credits for the hiring of long-term unemployed
		  workers.
	
	
		1.Short titleThis Act may be cited as the
			 Back to Work Tax
			 Credit.
		2.Long-term unemployed workers work
			 opportunity tax credits
			(a)In
			 generalParagraph (3) of section 51(b) of the Internal Revenue
			 Code of 1986 is amended by inserting $10,000 per year in the case of any
			 individual who is a qualified long term unemployed individual by reason of
			 subsection (d)(11), and before $12,000 per year.
			(b)Long-Term
			 unemployed individuals
				(1)In
			 generalParagraph (1) of section 51(d) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (H), by striking the period at the end of subparagraph (I) and
			 inserting , or, and by adding at the end the following new
			 subparagraph:
					
						(J)a qualified
				long-term unemployed
				individual.
						.
				(2)DefinitionSubsection
			 (d) of section 51 of such Code is amended by redesignating paragraphs (11)
			 through (14) as paragraphs (12) through (15), respectively, and by inserting
			 after paragraph (10) the following new paragraph:
					
						(11)Qualified
				long-term unemployed individual
							(A)In
				generalThe term qualified long-term unemployed
				individual means any individual who was not a student for at least 6
				months during the 1-year period ending on the hiring date and is certified by
				the designated local agency as having aggregate periods of unemployment during
				the 1-year period ending on the hiring date which equal or exceed 6
				months.
							(B)StudentFor
				purposes of this paragraph, a student is an individual enrolled at least
				half-time in a program that leads to a degree, certificate, or other recognized
				educational credential for at least 6 months whether or not consecutive during
				the 1-year period ending on the hiring
				date.
							.
				(c)Simplified
			 certificationSection 51(d) of the Internal Revenue Code of 1986,
			 as amended by subsection (b)(2), is amended by adding at the end the following
			 new paragraph:
				
					(16)Simplified
				certification for qualified long-term unemployed individuals
						(A)In
				generalAny individual under paragraph (11) will be treated as
				certified by the designated local agency as having aggregate periods of
				unemployment described in such paragraph if the individual is certified by the
				designated local agency as being in receipt of unemployment compensation under
				State or Federal law for not less than 6 months during the 1-year period ending
				on the hiring date.
						(B)Regulatory
				authorityThe Secretary in the Secretary's discretion may provide
				alternative methods for certification under paragraph
				(11).
						.
			(d)Credit made
			 available to tax-Exempt employers in certain
			 circumstancesSection 52(c) of the Internal Revenue Code of 1986
			 is amended—
				(1)by striking
			 No credit and inserting:
					
						(1)In
				generalExcept as provided in paragraph (2),
				no
						, and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Exception
							(A)In
				generalIn the case of any tax-exempt employer, there shall be
				treated as a credit allowable under subpart C (and not allowable under subpart
				D) the lesser of—
								(i)the amount of the
				work opportunity credit determined under this subpart with respect to such
				employer that is related to the hiring of qualified long-term unemployed
				individuals described in section 51(d)(11), or
								(ii)the amount of the
				payroll taxes of the employer during the calendar year in which the taxable
				year begins.
								(B)Credit
				amountIn the case of any tax-exempt employer, the work
				opportunity credit under subparagraph (A) shall be determined by substituting
				26 percent for 40 percent in subsections (a) and
				(i)(3)(A) of section 51 and by substituting 16.25 percent for
				25 percent in section 51(i)(3)(A).
							(C)Tax-exempt
				employerFor purposes of this paragraph, the term
				tax-exempt employer means an employer which is—
								(i)an
				organization described in section 501(c) and exempt from taxation under section
				501(a), or
								(ii)a
				public higher education institution (as defined in section 101 of the Higher
				Education Act of 1965).
								(D)Payroll
				taxesFor purposes of this paragraph, the term payroll
				taxes means—
								(i)amounts required
				to be withheld from the employees of the tax-exempt employer under section
				3402(a),
								(ii)amounts required
				to be withheld from such employees under section 3101, and
								(iii)amounts of the
				taxes imposed on the tax-exempt employer under section
				3111.
								.
				(e)Treatment of
			 Possessions
				(1)Payments to
			 possessions
					(A)Mirror code
			 possessionsThe Secretary of the Treasury shall pay to each
			 possession of the United States with a mirror code tax system amounts equal to
			 the loss to that possession by reason of the application of the amendments made
			 by this section (other than this subsection). Such amounts shall be determined
			 by the Secretary of the Treasury based on information provided by the
			 government of the respective possession of the United States.
					(B)Other
			 possessionsThe Secretary of the Treasury shall pay to each
			 possession of the United States, which does not have a mirror code tax system,
			 amounts estimated by the Secretary of the Treasury as being equal to the
			 aggregate credits that would have been provided by the possession by reason of
			 the application of the amendments made by this section (other than this
			 subsection) if a mirror code tax system had been in effect in such possession.
			 The preceding sentence shall not apply with respect to any possession of the
			 United States unless such possession has a plan, which has been approved by the
			 Secretary of the Treasury, under which such possession will promptly distribute
			 such payments.
					(2)Coordination
			 with credit allowed against united states income taxesNo
			 increase in the credit determined under section 38(b) of the Internal Revenue
			 Code of 1986 that is attributable to the credit provided by the amendments made
			 by this section (other than this subsection) shall be taken into account with
			 respect to any person—
					(A)to whom a credit
			 is allowed against taxes imposed by the possession of the United States by
			 reason of the amendments made by this section for such taxable year, or
					(B)who is eligible
			 for a payment under a plan described in paragraph (1)(B) with respect to such
			 taxable year.
					(3)Definitions and
			 special rules
					(A)Possession of
			 the united statesFor purposes of this subsection, the term
			 possession of the United States includes American Samoa, the
			 Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico,
			 Guam, and the United States Virgin Islands.
					(B)Mirror code tax
			 systemFor purposes of this subsection, the term mirror
			 code tax system means, with respect to any possession of the United
			 States, the income tax system of such possession if the income tax liability of
			 the residents of such possession under such system is determined by reference
			 to the income tax laws of the United States as if such possession were the
			 United States.
					(C)Treatment of
			 paymentsFor purposes of section 1324(b)(2) of title 31, United
			 States Code, rules similar to the rules of section 1001(b)(3)(C) of the
			 American Recovery and Reinvestment Tax Act of 2009 shall apply.
					(f)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
			
